       Case 6:17-cv-00346-ADA-JCM Document 40 Filed 11/08/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

 JON BATTS,                                         §
                                                    §
           Plaintiff,                               §
                                                    §
 v.                                                 §   CASE NO: 6:17-CV-00346-ADA-JCM
                                                    §
 REMINGTON ARMS COMPANY,                            §
 LLC,                                               §
                                                    §
           Defendant.                               §

STIPULATION REGARDING DEFENDANT REMINGTON ARMS COMPANY LLC’S
           MOTION TO EXCLUDE THE OPINION TESTIMONY
         OF PLAINTIFF’S LIABILITY EXPERT CHARLES POWELL
              AS TO PRODUCT DEFECT AND CAUSATION

        Plaintiff Jon Batts and Defendant Remington Arms Company, LLC hereby stipulate as

follows:

        1.       Remington’s Motion to Exclude the Opinion Testimony of Plaintiff’s Liability

Expert Charles Powell as to Product Defect and Causation (ECF No. 26), brought pursuant to FED.

R. EVID. 702, Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, and other case law set

forth in the motion, is well-taken and has merit;

        2.       Plaintiff Jon Batts agrees with the aforementioned motion;

        3.       Plaintiff Jon Batts agrees that the aforementioned motion should be granted for all

the reasons stated therein and that the testimony of Plaintiff’s expert, Charles Powell, as to product

defect and as to causation should be excluded.

        SIGNED this 8th day of November, 2019.




1236558.v4
       Case 6:17-cv-00346-ADA-JCM Document 40 Filed 11/08/19 Page 2 of 2



                                    Respectfully submitted,

                                    By: /s/ Bryan L. Sample_                  _
                                        Bryan L. Sample, Admitted Pro Hac Vice
                                        Texas Bar No. 00791594
                                        Email: bsample@wincorn.com
                                        Kenneth G. Wincorn & Associates P.C.
                                        1310 N. Central Expressway, Suite 1310
                                        Richardson, Texas 75080
                                        214-630-1221
                                        Fax 214-630-2155

                                       ATTORNEYS FOR PLAINTIFF
                                       JON BATTS


                                    By: /s/ Steven E. Danekas
                                        Steven E. Danekas, Admitted Pro Hac Vice
                                        Illinois Bar No. 6180496
                                        Email: sdanekas@smbtrials.com

                                        OF COUNSEL:
                                        SWANSON MARTIN & BELL, LLP
                                        330 North Wabash, Suite 3300
                                        Chicago, Illinois 60611
                                        312-923-8273
                                        Fax 312-321-3973

                                        and

                                        Mitchell C. Chaney
                                        Texas Bar No. 04107500
                                        Email: MChaney@mcginnislaw.com

                                        OF COUNSEL:
                                        MCGINNIS LOCHRIDGE
                                        600 Congress Avenue, Suite 2100
                                        Austin, TX 78701
                                        512.495.6198
                                        Fax 512.499.7998

                                       ATTORNEYS FOR DEFENDANT
                                       REMINGTON ARMS COMPANY, LLC




1236558.v4
